FILED
                            NOT FOR PUBLICATION                             SEP 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50361

               Plaintiff - Appellee,             D.C. No. 3:08-cr-02267-DMS

  v.

JESSICA MICHELLE ALFARO,                         MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Jessica Michelle Alfaro appeals from the 21-month sentence imposed

following her guilty-plea conviction for importation of marijuana, in violation of

21 U.S.C. §§ 952 and 960. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Alfaro contends the district court procedurally erred by misconstruing the

acceptance of responsibility guideline. In particular, she contends the district court

erred by adopting the probation officer’s erroneous conclusion that Alfaro did not

qualify for a downward adjustment for acceptance of responsibility because she

had been arrested while on bond for check fraud. This contention fails because the

district court did not rely on Alfaro’s arrest to deny acceptance of responsibility.

      Alfaro further contends the district court procedurally erred by 1) sentencing

her based on a clearly erroneous finding that she attempted to abscond; 2) violating

Rule 32 of the Federal Rules of Criminal Procedure by both sustaining her

objection to the probation officer’s account of her arrest while on bond and using

that analysis to increase her sentence; and 3) failing to adequately explain the

sentence imposed. These contentions are not supported by the record.

      Finally, Alfaro contends her sentence is substantively unreasonable. The

sentence imposed is substantively reasonable under the totality of the

circumstances. See Gall v. United States, 552 U.S. 38, 51 (2007); United States v.

Carty, 520 F.3d 984, 992-93 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                           2                                       09-50361